Citation Nr: 1429853	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  11-17 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.  

2.  Entitlement to an increased rating for residuals of lung cancer, status post left upper lobectomy, currently evaluated as 30 percent disabling.

3.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2008 and February 2009 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The March 2008 decision denied a rating greater than 30 percent for the service-connected lung disability from the February 23, 2007 date of claim.  In a separate matter, in November 2009, the RO extended a previously awarded 100 percent rating for lung cancer residuals to October 1, 2006 and assigned the 30 percent rating from October 2006.  

The Veteran filed notices of disagreement in April 2008 regarding the issues of service connection for posttraumatic stress disorder and peripheral neuropathy of each upper and lower extremity and posttraumatic stress disorder.  However, after the statement of the case was issued in June 2011, he did not perfect appeals concerning them.  Accordingly, those issues are not on appeal.  

The Veteran raised the matter of entitlement to a TDIU due to his service-connected residuals of lung cancer in October 2012.  Such matter is considered to be inextricably intertwined with his claim for an increased rating for residuals of lung cancer, status post left upper lobectomy, and is on appeal per Rice v. Shinseki, cittttte

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran claims that service connection is warranted for obstructive sleep apnea as secondary to the his service-connected septorhinoplasty.  There is no medical opinion of record that addresses that issue on a secondary basis, to include aggravation.  Accordingly, remand for such medical opinion is required.  See 38 C.F.R. §§ 3.159, 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

The issue of the appropriate rating to assign for the Veteran's service-connected residuals of lung cancer, status post left upper lobectomy is also on appeal, as is the matter of entitlement to TDIU.  It was noted at the time of attempted pulmonary function testing in June 2007 that the Veteran did not cooperate, and so the pulmonary function test was discontinued, and the results were not reported.  Other VA examinations were conducted in January 2009 and May 2013; however, they too are incomplete.  There is no VA examination report of record which permits adjudicators to apply all of the applicable rating criteria from the General Rating Formula for Restrictive Lung Disease to the Veteran's increased rating claim.  Specifically, no VA examination report of record indicates whether he has a maximum oxygen consumption of 20 ml/kg per minute or less, or; episodes of acute respiratory failure.  This information is necessary in adjudicate the claim.   

Moreover, the Board has reviewed the pulmonary function test results from the pulmonary function testing which was performed in April 2013, as reported at the time of the May 2013 VA examination, and notes that the Veteran's pre-bronchodilator FEV-1 was reported to be 58 percent, compared to 51 percent post-bronchodilators.  Under 38 C.F.R. § 4.96(d), post-bronchodilator results are used in applying the rating criteria, unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  Under 38 C.F.R. § 4.97's General Rating Formula for Rating Restrictive Lung Disease, assuming it is proper to use the post-bronchodilator value for FEV-1 shown on April 2013 pulmonary function testing, this could potentially result in assignment of 60 percent rating for the disability at issue, whereas the pre-bronchodilator result was suggestive of a 30 percent rating.  More importantly, the FEV-1/FVC post-bronchodilator test result from that date could dictate a 30 percent rating if it is to be applied.  The provisions of 38 C.F.R. § 4.96(d)(6) indicate that when there is a disparity between the results of different pulmonary function tests, so that the level of evaluation would differ depending on which test result is used, the test result that the examiner states most accurately reflects the level of disability is to be used.  

The examiner in this case indicated in May 2013 that force vital capacity (FVC) percentage most accurately reflects the Veteran's current pulmonary function.  However, FVC percent is not part of the rating criteria under 38 C.F.R. § 4.96's General Rating Formula for Rating Restrictive Lung Disease.  Instead, only FEV-1, FEV-1/FVC, and DLCO (SB) are.  The examiner in May 2013 indicated that DLCO (SB) was not indicated for the Veteran's condition.  To summarize, the disparity in the April 2013 pulmonary function test results reported is between the results of the FEV-1 and the FEV-1/FVC post-bronchodilator test results.  Accordingly on remand, an attempt will be made to obtain the actual April 29, 2013 pulmonary function test report, to examine it for any relevant evidence it may contain, including any which may conflict with the April 29, 2013 test results reported in the May 2013 VA examination report.  Also, in order to cover all possible scenarios which may be present after the actual April 2013 pulmonary function test report is obtained, the examiner who is to perform the new VA examination should review the April 2013 pulmonary function test results, and indicate which, out of the FEV-1 and FEV-1/FVC post-bronchodilator test results from April 2013, more accurately reflect the Veteran's pulmonary function in April 2013. 

Also on remand, the examiner who examines the Veteran for residuals of lung cancer, status post left upper lobectomy, should render an opinion as to whether such disorder precludes him for obtaining or retaining all forms of substantially gainful employment consistent with his 12 years of formal education and work experience as a pipefitter.   

Prior to the examination, any additional medical records pertaining to treatment for the claimed conditions, since August 2013, the date of the most recent VA medical record contained in the claims record (except for the October 2013 medical record submitted by the Veteran on appeal in December 2013), should be obtained.  VA medical records are constructively of record and must be obtained.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet.App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for obstructive sleep apnea or residuals of lung cancer since August 2013.  After securing the necessary release, the obtain these records, including all VA treatment.

2.  After the above record development is completed, the Veteran should be scheduled for a VA examination to determine the current nature and likely etiology of obstructive sleep apnea.  The claims record and all pertinent records should be made available to the examiner for review in connection with the examination.  All current sleep apnea disorders should be clearly reported. 

The examiner should respond to the following:

(a)  Is it at least as likely as not (a probability of at least 50 percent) that any currently diagnosed sleep apnea was incurred in or is otherwise related to service?  

(b)  Is it at least as likely as not (a probability of at least 50 percent) that any currently diagnosed sleep apnea that such disorder has been caused by the service-connected septorhinoplasty disability?

(c) Is it at least as likely as not (a probability of at least 50 percent) that the Veteran's service-connected septorhinoplasty aggravated any currently diagnosed sleep apnea?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of sleep apnea (i.e., a baseline) before the onset of the aggravation. 

The examiner should furnish reasons for the opinions. 

3.  Also after the above record development is completed, schedule the Veteran for a VA examination for his residuals of lung cancer, status post left upper lobectomy.  The claims record and all pertinent records should be made available to the examiner for review in connection with the examination.  All necessary special studies or tests are to be accomplished.  

The examiner should identify all impairment attributable to the Veteran's service-connected residuals of lung cancer, status post left upper lobectomy.  

The Veteran's FEV-1 and FEV-1/FVC should be reported, as should maximum oxygen consumption per minute (with respiratory limit), unless testing for the latter is medically contraindicated, in which case such should be reported and the maximum oxygen consumption per minute should be estimated.  It should be indicated whether, as a result of the Veteran's service-connected residuals of lung cancer, status post left upper lobectomy, he has episode(s) of acute respiratory failure; or requires outpatient oxygen therapy.

Furthermore, the examiner should review the results of the pulmonary function testing conducted on April 29, 2013, and indicate which out of the FEV-1 and FEV-1/FVC post-bronchodilator test results from April 2013 more accurately reflect the Veteran's April 2013 pulmonary function.  

Last, the examiner must render an opinion as to whether the Veteran's service-connected whether the Veteran's service-connected disabilities, (residuals of lung cancer; adjustment disorder; posterior and anterior scars associated with residuals lung cancer; and septorhinoplasty) either singly or taken together, render him unable to secure or follow a substantially gainful occupation consistent with his 12 years of formal education and 24 years of work experience as a pipefitter.  Detailed rationale is requested for the opinion provided.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

4.  Thereafter, the RO should review the expanded record and undertake a merits analysis of the claims, including the claim for TDIU.  If any of the claims remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The supplemental statement of the case must include the matter of TDIU if such is denied.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the mattes the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



